Order entered July 30, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01072-CR

                              JAMES CRAWFORD, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                         On Appeal from the 86th District Court
                               Kaufman County, Texas
                           Trial Court Cause No. 30096-422

                                        ORDER
      Appellant’s pro se motion for extension of time to file his motion for rehearing is

GRANTED. Appellant is ordered to file the motion by August 28, 2013.


                                                  /s/   DAVID EVANS
                                                        JUSTICE